LACOMBE, Circuit Judge.
This is a controversy between stockholders of a Maine corporation. The owners of 2,982 shares unite in prayer for appointment of receiver, the owners of 3,360 shares oppose the application. No creditor appears. On the contrary, there seem to be no creditors, while the assets are concededly about $20,000. There has been no judgment entered, nor execution returned unsatisfied, no receivers appointed in the home state, nothing to indicate insolvency, or the necessity of protecting the assets for the benefit of creditors. There is no reason why the parties should not take their controversy to the state of Maine, which created the corporation, and which alone has power to dissolve it. When receivers are there appointed, this court will appoint ancillary receivers to conserve any property which may be here; but as the case now stands, there is no reason certainly why this court should appoint a temporary receiver, nor interfere with the management of the internal affairs of this foreign corporation.
Motion denied.